--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution version


MANAGING GENERAL AGENCY
AND CLAIMS ADMINISTRATION AGREEMENT
("Agreement")
Between
FedNat Underwriters, Inc.
(Hereinafter called the "MGA")
And
Monarch National Insurance Company
(Hereinafter called the "Company")
Made as of the 17th day of March, 2015.


WHEREAS, the Company is admitted to transact insurance business in the State of
Florida and such other states identified in Schedule I of this Agreement, and
authorized to issue policies of insurance in those states and may be admitted in
additional jurisdictions in the future; and


WHEREAS, the Company desires MGA to act as its managing general agent with
respect to insurance policies for the authorized insurance coverages as
specifically set forth in this Agreement (the "Authorized Coverages") set forth
in Schedule I to this Agreement (the applied for, issued coverages are sometimes
referred to as "Policy(ies)"), in each state in which the Company is licensed
and authorized to transact insurance, including renewals, issued from the
Effective Date of this Agreement until terminated as hereinafter set forth; and


WHEREAS, MGA desires to produce, administer and manage the Policies and to
adjust claims and provide other services in connection with such policies,
including but not limited to marketing, claims analysis, general ledger
accounting, information services, product and underwriting development and
management, reinsurance negotiation and catastrophe risk management on behalf of
the Company; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties have agreed that the terms of this Agreement
shall be effective as of March 17, 2015, (the "Effective Date") and do otherwise
agree as follows:
 

--------------------------------------------------------------------------------

ARTICLE I - GENERAL PRINCIPLES


1.1.                          In accordance with Section 626.7451, Florida
Statutes ("F.S."), or such other laws and regulations of such other
jurisdictions encompassed by this Agreement, the Company appoints MGA for the
purpose of producing and handling Policies for the Authorized Coverages of
business set forth in Schedule I and issued or renewed on or after the Effective
Date of this Agreement.  MGA agrees to produce the Authorized Coverages of
business in accordance with the territory and limits of liability set forth in
Schedule I hereto and the Company's established and approved underwriting
requirements and premiums for the Authorized Coverages of business.


1.2.                          The Company, relying upon the expertise of MGA,
grants authority to MGA hereunder solely with respect to production and
administration of the Policies.  Nonetheless, the Company being at risk and
having ultimate responsibility and authority for the Policies issued by MGA, at
all times shall have the overriding authority and discretion with respect to any
decisions and all matters pertaining to the Polices and to the general welfare
of the Company.


1.3.                          Consistent with the intention of the parties to
produce an operating profit for the Company, MGA shall manage its affairs in
accordance with the terms of the Agreement in an ethical and professional manner
and in accordance with all applicable laws and regulations of the State of
Florida or the applicable laws and regulations of such other states in which the
Company is licensed and authorized to transact insurance.


1.4.                          The Company, relying upon the expertise of MGA,
grants authority to MGA to solicit and negotiate reinsurance with respect to the
programs authorized by the Company; but MGA acknowledges that the Company is a
party to that certain Reinsurance Capacity Right of First Refusal Agreement,
dated the date hereof, by and between the Company and Transatlantic Reinsurance
Company (the “ROFR”), and MGA agrees to solicit and negotiate reinsurance on
behalf of the Company in accordance with the terms and conditions of the ROFR.
Nonetheless, the Company being at risk and having ultimate responsibility for
all reinsurance contracts issued, will have the ultimate authority and
discretion to approve or disapprove all contracts for reinsurance, retention
levels and other aspects of the reinsurance program.


1.5                            The Term of this Agreement shall continue for a
period of three (3) years from the Effective Date unless sooner terminated
pursuant to the terms of this Agreement (the “Initial Term”).  This agreement
shall automatically renew for additional one (1) year terms (each a “Renewal
Term”) unless either party provides the other with written notice of intent not
to renew at least one hundred and eighty (180) days prior to the expiration of
the Initial Term or any Renewal Term.
 

--------------------------------------------------------------------------------

ARTICLE II - UNDERWRITING AUTHORITY


2.1.                          Agents.  The Company hereby grants to MGA
authority to accept applications to issue the Policies received through
appointed licensed insurance agents ("Producing Agents") and agents authorized
as "Brokering Agents" (as defined in Section 626.752, F.S. or as defined by
other similar statutes in any state in which the Company issues Policies).  MGA
may not authorize or facilitate the appointment of any insurance broker or
agent, or any other entity, to issue Policies on behalf of the Company without
the prior written consent of the Company.  MGA may not appoint a sub-managing
general agent for the business of the Company.  The Company reserves the right,
at the discretion of its Board of Directors, to appoint one or more sub-Managing
General Agents for the business of the Company. MGA may not permit any of its
sub-producers to serve on its Board of Directors.  MGA will comply with any
underwriting guidelines promulgated by the Company.


2.2.                          Agent Agreements.  Any and all agreements with any
insurance broker, agent, Producing Agent, Brokering Agent or other entity
(hereinafter collectively called the "Agent") shall be made directly between MGA
and such Agent.  Such agreements shall provide that with respect to any action
taken or not taken by MGA in connection with a Policy(ies) or this Agreement,
the Agent shall look solely to MGA for any and all expenses, costs, causes of
action and damages suffered by the Agent.  Nothing in this Section is intended
to create a cause or claim against MGA that the Agent would not otherwise have
against the Company.


2.3.                          Agent Responsibility.  MGA shall process all Agent
appointments made by the Company and bear sole responsibility to oversee the
placement of business through Agents.  With respect to a Policy(ies) or this
Agreement, MGA shall indemnify and hold the Company harmless and reimburse the
Company for any and all fines and expenses levied against or incurred by the
Company as a result of MGA accepting business from an unlicensed Agent, or the
failure of the Company, MGA, or any Brokering Agent to comply with Section
626.752, F.S. regulating the exchange of business between insurer and Brokering
Agents, unless such costs and expenses result solely from the Company's failure
to take legally required or reasonably necessary specific actions recommended to
the Company by MGA.'
 

--------------------------------------------------------------------------------

2.4.                          Policy Services.  Pursuant to the terms and
provisions of this Agreement, the Company hereby grants to MGA authority to
receive and accept proposals of insurance from the Effective Date of this
Agreement until the termination of this Agreement for the Authorized Coverages. 
Such authority shall include the binding of coverage, the issuing and endorsing
of Policies in the name of the Company, and the canceling and non-renewing of
such binders and contracts when the best judgment of MGA dictates and in
accordance with any underwriting guidelines promulgated by the Company.


2.5.                          Underwriting.  The Company grants MGA authority to
provide the Policies pursuant to the underwriting guidelines provided in writing
to MGA by the Company, as the same may be amended by the Company in its sole
discretion from time to time (the “Underwriting Guidelines”).  Such Underwriting
Guidelines shall include, but not be limited to, guidelines pertaining to the
basis of the rates to be charged, types of risks to be written, maximum limits
of liability, applicable exclusions, territorial limitations, policy
cancellation provisions, and maximum policy period. All Underwriting Guidelines
that the Company provides MGA, in writing, shall be deemed incorporated in this
Agreement by reference and adoption.  The Company grants MGA authority to
operate within written guidelines approved in writing by the Company, subject,
however, to the professional judgment of supervisory underwriting personnel; and
any Policy issued by or at the request of MGA which does not fall within such
guidelines shall, at the Company's request, be promptly terminated, and MGA
shall indemnify the Company from and against any liability thereunder.  MGA
agrees to provide promptly to the Company such information as it may reasonably
require in order to ensure that MGA is fairly allocating risk between the
Company and any other affiliated insurer of MGA. MGA will at all times manage
the Policies and the Company’s risk in accordance with the Underwriting
Guidelines as determined by the Company from time to time.


2.6.                          One-Year Terms.  The Company only grants MGA
authority to issue or have issued Policies having a maximum term of one year.


2.7.                          Policy Language.  The Company grants MGA authority
to utilize only insurance contract wordings, endorsement wordings and rates that
are approved by the Company and are properly filed and approved, to the extent
necessary, by the appropriate regulatory authorities of the State of Florida or
of such other states in which the Company is licensed and authorized to transact
insurance.
 

--------------------------------------------------------------------------------

2.8.                          MGA Appointment:   Maximum Annual Net Written
Premium Production.  The Company appoints MGA to issue Policies on behalf of the
Company in the State of Florida and such other states in which the Company is
licensed and authorized to transact insurance.  Other than through MGA, Company
agrees not to write the Authorized Coverages of business that the Company is
duly licensed to write, or to appoint another managing general agent to write
the Authorized Coverages of business that the Company is duly licensed to write,
in the State of Florida or such other jurisdictions identified on Schedule I of
this Agreement during the term of this Agreement as set forth in paragraph 1.5
herein (the "Term").  Under no circumstances shall MGA produce from the
Authorized Coverages direct and assumed written premium in excess of
$250,000,000 in any year without the express written approval of the Company.
MGA shall not produce an amount of business requiring the Company to infuse
additional capital or surplus solely as a result of such production, but MGA
will not be liable to the extent any business is produced requiring an
additional capital infusion or surplus due to the Company failing to advise MGA
that the Company is approaching its yearly written premium limit.


2.9.                          Policyholder Information. The Company and MGA
shall fully comply with the provisions of any applicable Federal laws, the laws
of the State of Florida and the applicable laws of such other states in which
the Company is licensed and authorized to transact insurance applicable to
policyholder information. The policyholder information will be the property of
the Company.


2.10.                       Expirations. In the event of the termination of this
Agreement, MGA's records and the use and control of expirations of the Company's
business produced by Agents registered or appointed by the Company shall be the
property of the Company, and MGA will ensure that all agreements between the
Agents and MGA so provide.  Upon such termination, MGA will turn over to the
Company all such books and records and all policyholder information.  During the
term of this Agreement and for five (5) years following its termination, MGA
shall not, and shall not encourage any other person to, make any statement or
take any action which has either the intention or the effect of disparaging the
Company or its business.   During the term of this Agreement and for two (2)
years following its termination, MGA and its affiliates agree that they shall
not collaborate with any Agent to move a Policy from the Company to any issuer
of insurance policies affiliated with MGA, nor take any other action reasonably
calculated to cause an Agent to move any business away from the Company,
including, but not limited to, offering or coordinating with any other issuer of
insurance policies to offer a “Me Too” program with respect to the Policies.  In
addition, MGA will not interfere, directly or indirectly, with the Company’s or
any successor managing general agent’s renewal of any of the Company’s
business.  Without limiting the foregoing, the Company agrees that advertising
by an affiliate of MGA, including Federated National Insurance Company (“FNIC”),
that is directed at the public at large regarding its products and services
generally shall not violate this Section.
 

--------------------------------------------------------------------------------

2.11.                       Premium Financing.  With respect to Policies, MGA
shall have the authority to enter into agreements with premium finance companies
("PFCs"), to receive notices of premium financing, to receive proceeds of
premium financing, and to receive and act upon notices and requests of
cancellations from PFCs; but in entering into any agreement with a PFC, MGA will
(a) promptly disclose the terms of such agreement to the Company, and (b)
reserve the Company’s right (i) to terminate such agreement upon 30 days’
notice, and MGA will indemnify and hold harmless the Company from any penalties
incurred as a result of such termination, and (ii) to cause such premium
financing to be replaced by a competitive product offered by the Company or by
another PFC in the marketplace.  MGA shall not delegate this authority to any
Agent.  Subject to the PFCs contracts with the insureds and applicable statutes
(e.g. F.S. §627.848) and rules and regulations of the State of Florida or of
such other states in which the Company transacts insurance, and to the extent of
the contract balances due the PFCs from the insureds, MGA shall return all
unearned premium directly to the PFCs to the extent held by MGA and shall cause
the Agents to return all unearned commission to the PFCs to the extent held by
the Agents.
 

--------------------------------------------------------------------------------

ARTICLE III - HANDLING OF FUNDS


3.1.                          Depository Account.  MGA shall accept in a
fiduciary capacity, on behalf of the Company, all premiums, policies, fees,
interest, and service charges collected and other funds relating to the business
written under this Agreement.  The Company shall establish and maintain a
"Depository Account" in a bank mutually agreed upon by MGA and the Company.  The
bank must be a member of the Federal Reserve System whose accounts are insured
by the Federal Deposit Insurance Corporation.  All premiums, policy fees,
interest, and service charges collected by MGA shall be deposited into the
Depository Account.  Deposits to the Depository Account are to be made daily or
no less seldom than weekly if daily determination of the deposit amount required
is not feasible.  Subject to the terms of this Agreement, the proceeds of the
Depository Account shall be used for payments as directed by the Company.  There
may be retained in such Depository Account no more than sixty (60) days of
estimated claim payments and Allocated Loss Adjustment Expenses. It is
acknowledged and agreed that any investment income earned and costs assessed in
connection with the Depository Account belong to the Company.


3.2.                          No Commingling.  MGA shall not commingle any
premium or escrow trust funds with personal accounts or other funds held by MGA
in any other capacity.


3.3.                          Premiums.  MGA assumes responsibilities for, and
shall promptly deposit into the Depository Account in accordance with Section
3.1 hereof, all premiums collected on Policies issued by or through MGA or on
MGA's behalf for the Company.  MGA shall be responsible for the collection of
all premiums due from Producing Agents, Brokering Agents and insureds for
Policies issued hereunder.


3.4.                          Disbursement Account.  The Company will maintain
and adequately fund a Disbursement Account ("Disbursement Account") for the
payment by MGA of unearned premiums arising due to cancellation or endorsement
of the Company's Policies produced by MGA.  The Company will provide MGA
revocable signature authority over this account.


3.5.                          Bank Failure.  MGA shall not be liable for any
loss which occurs by reason of the default or failure of the bank in which the
Depository Account and Disbursement Account are maintained and such loss shall
not affect MGA's obligations under this Agreement.


3.6.                          Return Commissions.  MGA shall refund to the
Company unearned commissions on policy cancellations, reductions in premiums or
any other return premiums at the same rate of which such commissions were
originally retained.
 

--------------------------------------------------------------------------------

3.7.                          Policy Fee.  MGA shall comply with the
provisions   of Section 626.7451(11), F.S., and the applicable laws and
regulations of such other states in which the Company is licensed and authorized
to transact insurance, and shall be entitled to retain as fully earned upon
payment by the customer any duly authorized and collected per-policy fee
pursuant to such law(s).  The per-policy fee in Florida shall not exceed $25.00
or such other amount as may be authorized under Florida law or the amount
established by applicable laws and regulations in such other states in which the
Company is licensed and authorized to transact insurance, as applicable.  In no
instance shall the aggregate of the per-policy fees for a placement of business
authorized under Section 626.7451(11), F.S., when combined with any other
per-policy fee charged by the Company, result in per-policy fees which exceed
the aggregate amount of $25.00 or the amount as may be authorized by Florida law
or the amount established by the applicable laws and regulations in such other
states in which the Company is licensed and authorized to transact insurance, as
applicable.  The per-policy fee shall be a component of the Company’s rate
filing, if required by the applicable laws of each state in which the Company
transacts business.


ARTICLE IV - OTHER REPORTS & REQUIREMENT


4.1.                          Underwriting Records and Financial Reporting.  MGA
shall maintain separate, complete and orderly underwriting files or electronic
files, records and accounts of all transactions involving the Company in
accordance with generally accepted accounting principles (“GAAP”) and statutory
accounting principles approved by the National Association of Insurance
Commissioners and as modified by Florida law or the laws of such other states in
which the Company is licensed and authorized to transact insurance and the
regulations pertaining thereto (“SAP”), as applicable.  Furthermore, MGA will
provide such reports as required by the Company to assist FNHC and Crosswinds
Holdings Inc. (“Crosswinds”) in fulfilling their respective reporting
obligations as public companies.


4.2.                          Inspection.  The Company or its authorized
representatives shall have the right (but not the obligation) at all reasonable
times during business hours of operations to inspect MGA's books, records and
bank accounts, wherever located, which pertain to the business which is the
subject of this Agreement and shall have the right to copy or make abstracts
from such books and records.
 

--------------------------------------------------------------------------------

4.3.                          Written Operating Procedures.  MGA shall establish
and maintain written operating procedures regarding the issuance of all Policies
and endorsements, as well as the collection of premiums related thereto.  Such
procedures shall be forwarded to the Company and shall be subject to the
Company's review, modification and written approval.


4.4.                          Reserved.


4.5.                          Records.  MGA shall ensure that copies of all
Policies and applications and correspondence related to the Policies, either as
hard copies, on microfiche or archived in electronic media shall be maintained,
or otherwise readily accessible, by MGA and available for inspection by the
Company.  The Company shall have access and the right to copy all accounts and
records related to business written hereunder in a form usable by the Company. 
MGA shall provide access to all of MGA's books, bank accounts, and records to
the Florida Office of Insurance Regulation and Department of Financial Services
(collectively, the "Department") or other applicable regulatory authorities in
each state in which the Company transacts insurance in a form usable by the
Department or such other regulatory authority.  All records shall be retained by
MGA according to the provisions of Section 626.561, F.S., or the applicable laws
and regulations of such other states in which the Company is licensed and
authorized to transact insurance.  Upon termination of this Agreement, MGA will
turn over all such records to the Company, which will not destroy these
permanent copies without the written permission of MGA for the longer of five
(5) years from the termination date of the Policy or the period specified by the
applicable Florida statute regulating preservation of records or the other
applicable laws and regulations of such other states in which the Company is
licensed and authorized to transact insurance.
 

--------------------------------------------------------------------------------

4.6.                          Complaints:  MGA and the Company's Duty to Forward
Complaints.  MGA shall maintain and make available for inspection by the
Company, a complaint log(s) of all written: (i) complaints and requests for
assistance received by MGA or the Company from the Department or any other
agency or department of the State of Florida or any other state or jurisdiction,
at the request of an insured, claimant, lienholder, or any other interested
party to a Policy or claim thereunder; and (ii) lawsuits and arbitrations.  The
log(s) will include the name of the complainant, the Policy number and/or claim
number, and the date the complaint was received.  MGA shall maintain copies of
the complaints and MGA's written response regarding resolution and remedy of
said complaint.  The Company shall forward to MGA, by next day delivery service,
all complaints, time-demand correspondence, and subpoenas received by the
Company relevant to MGA in connection with this Agreement. MGA shall send Notice
to the Company as soon as MGA becomes aware of (i) a claim or threat of claim
that threatens a bad faith cause of action or class action, or (ii) an intent to
bring an administrative action against MGA or the Company on the part of the
Florida Office of Insurance Regulation (“OIR”), the Florida Department of
Financial Services (“DFS”), or any analogous administrative body in such other
states in which the Company is licensed and authorized to transact insurance.


4.7.                          Licenses.  The Company and MGA shall maintain all
licenses and regulatory approvals necessary to conduct the business covered
under this Agreement.  MGA represents that it holds a currently effective
managing agent's license in Florida and any other license required in such other
jurisdictions in which the Company does business with MGA pursuant to this
Agreement and agrees to maintain such license in good standing during the Term
of this Agreement and any extensions thereof.


4.8.                          Cancellations.  Notwithstanding the authority
granted to MGA by the Company, the Company may require MGA to terminate coverage
provided by any Policy so long as such termination does not violate Florida law
or the laws and regulations of any other state in which the Company is licensed
and authorized to transact insurance.  If the Company exercises this right, the
Company shall do so in a writing which includes the reasons for such termination
and which instructs MGA to send appropriate non-renewal or cancellation notice
as required by contract wording or relevant regulatory or statutory authority to
terminate coverage.


4.9.                          Agent Licensing.  MGA is required and agrees to be
in compliance with, and MGA shall make reasonable inquiry and take all
reasonable steps to ascertain that all Agents are in compliance with, all state
laws and regulations, which affect the Policies and the Agents.


4.10.                       IRS Forms.  MGA, or an affiliate designated by MGA
and approved by the Company in writing, shall prepare and furnish each Agent
with an IRS form 1099 each year when required.
 

--------------------------------------------------------------------------------

4.11.                       Advertisement.  MGA shall obtain the approval of the
Company before issuing any advertisement, circular, pamphlet or other
publication, which contains the Company’s name or logo.


4.12.                       Errors and Omissions Coverage.  To further secure
the Company, MGA shall maintain an errors and omissions insurance policy issued
by an insurance carrier admitted in Florida, rated "B+" or better by A.M. Best,
with policy limits of no less than an amount to be determined by the Board of
Directors of the Company, and in no event less than One Million Dollars
($1,000,000), and a deductible no greater than One Hundred Thousand Dollars
($100,000).


4.13.                       Report of Accounts.  MGA shall render accounts to
the Company detailing all transactions and remit all funds due under the terms
of this Agreement to the Company on a monthly or more frequent basis as
requested by the Company.


4.14.                       Additional Limitations on Authority.  The Company
does not grant MGA authority to, and MGA shall not:



a. Negotiate, cede, purchase, or bind any reinsurance or retrocession, including
but not limited to facultative or treaty, on behalf of the Company without prior
approval by the Company.

b. Commit the Company to participate in insurance or reinsurance syndicates.

c. Appoint any Agent or producer without assuring that such Agent or producer is
lawfully licensed to transact the type of insurance for which such Agent is
appointed.

d. Collect any payment from a reinsurer without the Company's prior approval. 
If prior approval is given, a report must be promptly forwarded to the Company.

e. Without the prior approval of the Company, pay or commit the Company to pay a
claim over a specified amount, net of reinsurance, which exceeds one (1%)
percent of the Company’s policyholder’s surplus as of December 31 of the last
completed calendar year.



4.15.                       Additional Services.  MGA will manage the Company’s
production of quarterly and annual financial statements for remittance to the
OIR; periodic license renewals of the Company; regulatory filings of the Company
with the Florida Hurricane Catastrophe Fund; submission of the Company’s rate
filings for approval with the OIR; handling of financial and market conduct
exams with the OIR; and such other insurance company filings and duties that may
arise from time to time.
 

--------------------------------------------------------------------------------

ARTICLE V - MGA'S COMPENSATION


5.1.                          Compensation.  The Company shall pay to MGA, as
its sole and full compensation for all authorized business placed with the
Company under this Agreement, and not including the fees and expenses to be paid
to MGA for those claim adjustment services provided in Article VII herein, the
commission and policy fee set forth in Schedule II to this Agreement
(hereinafter the "Compensation").


ARTICLE VI- EXPENSES


6.1.                          MGA's Expenses.  Except as otherwise provided in
this Agreement, MGA shall pay all expenses incurred by MGA in connection with
the underwriting, production, marketing and servicing of the Policies, including
but not limited to the following:



a. Printing of proposals, policy jackets, contracts of insurance, endorsements,
cancellation notices, premium notices, records and reports, and all other
documents required to fulfill the obligations of MGA under this Agreement.

b. Advertising and public relations expenses authorized by MGA.  The Company's
prior written approval shall be required with respect to any advertising or
public relations material that contains the Company's name or logo.

c. MGA's general office expenses, including rent, salaries, utilities, data
processing performed by MGA, transportation, furniture, fixtures, equipment,
supplies, telephone, postage, and other general overhead expenses.



6.2.                          Company's Expenses.  The Company shall pay
directly all charges and expenses directly attributable to its operations,
including but not being limited to the following: Board and Bureau fees; state
guaranty fund assessments and other assessments for, or based on, business
written pursuant to this Agreement; premium taxes and any other assessments
levied by a state or local governmental authority on business written hereunder;
cost of reinsurance; and legal and auditing expenses incurred at the direction
of the Company.
 

--------------------------------------------------------------------------------

6.3.                          Reimbursement by MGA.  In addition to any rights
granted to the Company hereunder, the Company shall be entitled to immediate
reimbursement or payment from MGA for all ordinary, reasonable and necessary
costs, charges and expenses (collectively called "Expenses") paid or incurred by
the Company by reason of or in connection with (i) the termination of this
Agreement pursuant to Section 8.2, or (ii) the breach or non-performance of any
covenant or obligation to be observed or performed by MGA or any Agent;
provided, however, that in the case of a breach or non-performance by MGA, the
Company shall have given MGA written notice of the breach or non-performance and
MGA shall not have cured same within thirty (30) days after the date of the
notice, or if same is of such a nature that it cannot reasonably be cured within
such time, if MGA has not within such time commenced to cure same and does not
diligently continue to and actually cure same within ninety (90) days after the
date of the notice.  Any expenses incurred by the Company after the giving of
such notice shall be promptly reimbursed by MGA.  Without limiting the
generality of the foregoing, MGA's covenants and obligations as referred to
herein shall include but not be limited to:



a. the obligation to deposit, report and remit premiums to the Company;

b. the obligation to remit return premiums to the insureds when due;

c. the obligation to process all policies, endorsements and notices of
cancellation and/or non-renewal pursuant to the Company's Underwriting
Guidelines;

d. the obligation to observe and comply with Underwriting Guidelines and
sub-agent appointment procedures;

e. the obligation to observe and comply with all statutes, regulations, rules
and rates;

f. the obligation to comply with the requirements of Article III hereinabove;
and

g. the obligation to administer and pay claims.



6.4                           Unauthorized Business.  The writing, binding or
issuance of policies and risks by MGA not in accordance with the conditions set
forth in this Agreement and any Addenda hereto constitutes a breach of this
Agreement, and any loss and expense incurred by the Company resulting from such
breach shall be paid or reimbursed by MGA.  In the event the Company sustains a
loss on a Policy or risk which MGA has written, issued or bound which is not
within the scope of its authority under this Agreement and any addendum hereto,
MGA shall reimburse the Company for the amount of the loss plus the expenses
incurred by the Company because of the loss.
 

--------------------------------------------------------------------------------

6.5.                          Coverage.  In the event that any obligation to
grant or extend insurance coverage is imposed on the Company by a Court or the
Department or any other state or jurisdiction as a result of any breach or
non-performance by MGA or any Agent of its or their obligations under the
Policies, then and in that event, MGA shall (a) pay any fine or penalty imposed
upon the Company and all Expenses incurred by the Company.  MGA may seek
reimbursement for such fine, penalty, or Expenses from the responsible Agent or
cause such Agent to pay such fine, penalty, or Expense.


ARTICLE VII – CLAIMS ADMINISTRATION SERVICES


7.1.                          General Authority.  The Company appoints MGA for
the purpose of investigating, evaluating, handling, adjusting, and settling each
claim which may arise during the term of this Agreement under the Policies
(“Claims Services”) within the established authority for claims as set forth in
Schedule III which is incorporated herein by reference.


7.2.                          Duties of MGA.  In addition to, and without
limiting, any duties which may be owed by MGA pursuant to Florida law or the
laws of such other states in which the Company is licensed and authorized to
transact insurance, and the applicable regulations pertaining thereto, MGA
shall:



a. Utilize and enter the Company claims data into the claims administrative
system as directed by the Company in a timely manner.

b. Dedicate sufficient and appropriate human, equipment and computer resources
to provide the Company with the Claims Services enumerated in Schedule III to
this Agreement.  The Claims Services shall use only licensed adjusters (as
defined in Chapter 626,  Part VI, F.S. or the other laws and regulations of such
other states in which the Company is licensed and authorized to transact
insurance and does transact business (if applicable)), and licensed private
investigators (as described in Chapter 493, F.S. or the laws and regulations of
such other states in which the Company is licensed and authorized to transact
insurance and does transact business (if applicable)), or catastrophic
adjusters, where applicable, (as defined in Section 626.859, F.S. or the laws
and regulations of such other states in which the Company is licensed and
authorized and does transact insurance (if applicable)), and such adjusters and
investigators shall comply with and conform to the Florida Statutes, and any
applicable rules, orders, and written interpretations issued by the Department
or such other laws and regulations of such other states in which the Company is
licensed and authorized and does transact insurance.

 

--------------------------------------------------------------------------------

 
c.
Investigate, evaluate, handle, adjust and settle each claim assigned MGA within
the authority established for claims as set forth in Schedule III, which
authority is subject to termination for cause or upon termination of this
agreement in accordance with Section 626.7451(7(d), F.S. or such other laws and
regulations of such other states in which the Company is licensed and authorized
and does transact insurance (if applicable).

 
d.
Designate an employee to act as liaison with the Company to facilitate the
provision of the Claims Services.

 
e.
Maintain the confidentiality of data or information which is the property of the
Company and which is accessible by MGA in the implementation and performance of
the Claims Services.

 
f.
Maintain complete, accurate and orderly claims books, files, records and
accounts of all transactions in accordance with GAAP and SAP, which files shall
be the joint property of the Company and MGA. The data in any electronic claims
files maintained by MGA shall be transmitted to the Company in a timely manner
as reasonably directed by the Company.

 
g.
Maintain during the term of this Agreement copies of all claims and
correspondence related to the claims for a period of six (6) years after the
date of closure of such claim.  MGA shall not destroy these copies without the
written permission of the Company. MGA may, with permission from Company, use
magnetic, optical, and other types of technology to store such data.  At the end
of such six (6) year period relevant to any claim, the Company shall authorize
MGA to either (a) destroy the closed file or (b) return such file to the Company
at the Company’s expense.    Upon an order of liquidation of the Company, the
claims files shall become the sole property of the Company or its estate once
MGA has been paid for the services rendered.  MGA shall have reasonable access
to and the right to copy all files, books and records on a timely basis.

 

--------------------------------------------------------------------------------

 
h.
MGA shall adjust and handle through completion all claims still open upon
termination or cancellation of this Agreement for an agreed upon fee per claim. 
The Company shall continue to be responsible for the payment and reimbursement
of expenses for such claims as provided in this Article VII. Notwithstanding the
foregoing, any settlement authority granted to MGA may be terminated for cause
upon the Company’s written notice to MGA or upon termination of this Agreement.
The Company may suspend MGA’s settlement authority during the pendency of any
dispute regarding the cause for termination.

 
i.
MGA agrees that all claims occurring during the Term of this Agreement will be
reported to the Company and will be assigned to properly licensed persons.

 
j.
MGA agrees that Notice shall be sent by MGA to the Company as soon as it becomes
known that a claim:

 
a.
Exceeds the limit set by the insurer;

 
b.
Involves a coverage dispute;

 
c.
Exceeds the managing general agent's claims settlement authority;

 
d.
Is open for more than 6 months; or

 
e.
Is closed by payment of an amount set by the Department or an amount set by the
insurer, whichever is less;

 

--------------------------------------------------------------------------------

7.3.                         Company Discretion.  MGA acknowledges and agrees
that the Company, as the party at risk and having ultimate responsibility for
the claims to be administered by MGA, shall at all times have ultimate
discretion and authority with respect to all matters pertaining to the claims
including, without limitation, the processing, handling, disposition,
settlement, defense and litigation of all claims.  The Company’s exercise or
failure to exercise such discretion and authority shall not in any way diminish,
impair or otherwise affect the obligations of MGA hereunder, including, without
limitation, the obligations to exercise reasonable care, to act in good faith,
and to otherwise act in a prudent, fair and appropriate manner with regard to
the Claims Services.


7.4.                          Duties of Company.
 

 
a.
The Company agrees that all claims occurring during the Term of, and under, this
Agreement will be reported and assigned to MGA, unless the Company otherwise
notifies MGA.  The Company will provide all information, in its possession,
relevant to particular claims assigned to MGA in order for MGA to fulfill its
duties and obligations as set out in Schedule III.  MGA shall notify the
Company, in writing, should the Company fail to provide any relevant information
requested by MGA regarding any specific claim.

 
b.
The Company shall appoint an individual with sufficient authority within the
Company’s organization to facilitate MGA’s performance of the Claims Services
enumerated in Schedule III.

 
c.
The Company and MGA acknowledge and agree that no claims payment and settlement
of One Hundred Thousand Dollars ($100,000) or greater may be effected by MGA
without the Company’s prior written consent.

 
d.
MGA shall provide to the Company at no cost to the Company access to the policy
or claims administrator system of MGA on a twenty-four (24) hours a day, seven
(7) days a week basis.



7.5.                          Audit Provisions.  The Company, its employees,
and/or its authorized agents shall have the right, at any reasonable time during
normal business hours and with reasonable notice to MGA, to review and/or audit
the Company's claim files maintained by MGA.
 

--------------------------------------------------------------------------------

7.6.                          Price and Payment.



 
a.
The Company agrees to pay Service Fees and Rates as specified in Schedule III A
through Schedule III D of this Agreement.  Schedule III A shall govern the
Service Fees and Rates payable to MGA by the Company on all new and renewal
business written by the Company.   Schedule III B shall govern the Services Fees
and Rates payable to MGA by the Company for subrogation and salvage activities. 
Schedule III C shall govern the Services Fees and Rates payable to MGA by the
Company under those special circumstances as agreed to in writing by the
parties.   Schedule III D shall govern the Services Fees and Rates payable to
MGA by the Company for catastrophic management services.

 
b.
The Service Fees and Rates may increase or decrease by mutual written agreement,
if changes in the Claims Services mutually agreed to in writing substantially
alter the servicing personnel, equipment, or result in the servicing being done
on a different system.

 
c.
The Company agrees to pay all tariffs and taxes that are now or may become
applicable to the Claims Services rendered.

 
d.
Service Fees and Rates for Claims Services will be due and payable fifteen (15)
days after the close of the month in which Claims Services are performed in
amounts pursuant to Schedules III A through III D attached to this Agreement.

 
e.
MGA and the Company will renegotiate, in good faith, the Claims Services Fees in
the event of statutory, regulatory, or judicial changes that require additional
activities not contemplated at the inception of this Agreement.  Should the
parties be unable to reach an agreement within thirty (30) days of such changes,
such disagreement will be resolved by binding arbitration in accordance with
Article IX of this Agreement.



7.7.                          Definition and Payment of “Allocated Loss
Adjustment Expense.”  All Allocated Loss Adjustment Expenses shall be paid by
the Company. For purposes of this Agreement, “Allocated Loss Adjustment
Expense(s)” shall mean any expense which is chargeable or attributable to the
investigation, coverage analysis, adjustment, negotiation, settlement, defense
or general handling of any Claim(s) or action(s) related thereto, or to the
protection and/or perfection of the Company’s and/or its insured’s right of
subrogation, contribution or indemnification.  Allocated Loss Adjustment
Expense(s) includes, but is not limited to, the following:
 

--------------------------------------------------------------------------------

 
a.
Reasonable out-of-pocket attorney’s fees and disbursements incurred in
connection with the determination of coverage and/or the adjustment, defense,
negotiation or settlement of any Claim; reasonable out-of-pocket attorney’s fees
incurred for representation at depositions, hearings, pretrial conferences
and/or trials;

 
b.
Costs incurred in handling any Alternative Dispute resolution proceeding
(“ADR”), legal actions, including trials or appeals, or in pursuing any
declaratory judgment action, including deposition fees, cost of appeal bonds,
court reporter or stenographic service fees, filing fees, and other court costs,
fees and expenses, transcript or printing costs and all discovery expenses; fees
for service of process; fees for witnesses’ testimony, opinions, or attendance
at hearings or trial;

 
c.
Statutory fines or penalties; pre- and post-judgment interest paid as a result
of litigation, unless legal requirements define such interest as indemnity
payments;

 
d.
Subcontractors fees and travel expenses, including independent adjusters,
automobile and property appraisers, to the extent that same are incurred in the
adjustment, negotiation, settlement or defense of any Claim (excluding MGA’s
employees);

 
e.
Experts’ fees including reconstruction experts, engineers, cause and origin
reports, photographers, accountants, economists, metallurgists, cartographers,
architects, hand-writing experts, physicians, appraisers and other natural and
physical science experts, plus the costs associated with preparation of expert
reports, depositions, and testimony;

 
f.
Fees for surveillance, undercover operative and detective services or any other
investigations;

 
g.
Costs for medical examinations, or autopsies, including diagnostic services, and
related transportation costs, fees for medical reports and rehabilitation
evaluations;

 

--------------------------------------------------------------------------------

 
h.
Costs for any public records, medical records, credit bureau reports, and other
like reports;

 
i.
Costs and expenses incurred in pursuit of the rights of contribution,
indemnification or subrogation of the Company and/or its insured, including
reasonable out-of-pocket attorney and collection agency fees and/or expenses;

 
j.
Medical or vocational rehabilitation expenses, and all other medical cost
containment services, including, but not limited to, utilization review,
pre-audit admission authorization, hospital bill audit or adjudication, provider
bill audit or adjudication, and review of medical case management;

 
k.
Extraordinary travel and related expenses incurred by MGA at the express written
request and approval of the Board of Directors of the Company, which are not
otherwise payable under this Agreement; and

 
l.
With respect to MGA’s determination that an expense(s) incurred pursuant to this
Agreement is an Allocated Loss Adjustment Expense, MGA makes no representation
or warranty and assumes no responsibility that such determination (i) is in
compliance with or meets the requirements of any statistical plan filing,
statutory, regulatory, or insurance industry reporting scheme or the definition
of the Allocated Loss Adjustment Expense thereunder; (ii) is or could be
characterized as payment of loss or indemnity; or (iii) is or is not subject to
insurance or reinsurance coverage or limits.  The Company agrees that it is
responsible for making all such judgments and for complying with any and all
such requirements.



Nothing stated in this Section 7.7 expands MGA’s authority as otherwise
stipulated in this Agreement, and MGA’s discretion will be subject to the
oversight of the Board of Directors of the Company.


7.8.                          Limitation of Liability and Remedies.



 
a.
In providing the Claims Services hereunder, MGA shall have a duty to act with a
reasonable due care and caution, in good faith, and in a prudent manner. MGA
shall be liable to the Company for any loss or damage sustained by the Company
as a result of, or related in whole or part to, the bad faith, gross negligence
or other intentional misconduct on the part of MGA, or its officers, directors,
employees or agents.

 

--------------------------------------------------------------------------------

 
b.
MGA agrees to indemnify, defend and hold harmless the Company, its shareholder,
officers, directors, employees, agents, designees and affiliates and any of such
affiliates’ officers, directors, employees, agents and designees (collectively
“MGA-Indemnified Parties”), from and against any and all claims, causes of
action, liabilities, liens, fines, penalties, demands, costs, fees, expenses
(including reasonable attorney’s fees), suits, judgments, adjudications and
losses of whatever kind or nature incurred by, or claimed against, any of the
MGA-Indemnified Parties by reason of any bad faith, negligence, or other
misconduct by MGA, or any of its officers, directors, employees or agents, or by
reason of any breach of this Agreement by MGA.

 
c.
MGA shall have no indemnity obligation under this Agreement for any act or
omission of MGA taken or omitted to be taken at the express direction of the
Company.

 
d.
All indemnity obligations of MGA under this Agreement shall survive the
termination or expiration of this Agreement.

 
e.
MGA warrants that it now has and shall maintain during the term of this
Agreement for the protection and benefit of the Company and MGA liability
insurance coverage and errors and omissions coverage in an amount of not less
than One Million Dollars ($1,000,000) for any one event and in an amount of not
less than Two Million Dollars ($2,000,000) in the aggregate. Such coverages
shall be in a form and with a company acceptable to the Company and proof of
such coverages shall be provided to the Company upon request.

 

--------------------------------------------------------------------------------

ARTICLE VIII- TERMINATION


8.1.                          Continuing Authority.  The authority of MGA to
issue Policies under this Agreement shall be continuous until terminated, except
for mandatory renewals of existing Policies to the extent required by applicable
law; and MGA agrees that such mandatory renewals will be with the Company.  This
Agreement may be terminated by either party, at the end of any calendar quarter,
without cause, by giving the other party not less than one hundred eighty (180)
days prior written notice of such termination.


8.2.                          Termination by the Company with or without Cause. 
This Agreement shall terminate:



 
a.
Automatically and immediately at the written election of the Company, if any
public authority cancels or declines to renew any of the licenses of MGA
necessary to fulfill the terms of this Agreement.

 
b.
Automatically and immediately in the event of a transfer, sale or pledge of the
majority of the stock or a substantial portion of the assets of MGA, unless this
Agreement is assigned with the express written consent of the Company, or unless
the pledge of stock is to a federal or state charted bank to secure loans from
the bank to MGA, provided in the event of such permitted pledge that this
Agreement shall terminate if the pledged stock is foreclosed upon or otherwise
acquired by the pledgee.

 
c.
At the election of the Company upon MGA's material violation of any provision of
this Agreement; provided, however, that MGA will be allowed thirty (30) days,
after written notice, to cure any non-monetary breach or default.

 
d.
Immediately, at the election of the Company for any failure by MGA to comply
with the provisions of Section 6.3 a. or b.

 
e.
Sixty (60) days after delivery of written notice to terminate to MGA at the
election of the Company for any reason.

 

--------------------------------------------------------------------------------

 
f.
Sixty (60) days after any Change of Control. For purposes of this Agreement, a
“Change of Control” means, with respect to the Company, (i) the sale of all or
substantially all of the Company’s assets, (ii) the acquisition of a beneficial
ownership interest of more than fifty percent (50%) of the outstanding voting
equity interests of the Company or of Monarch National Holding Company by any
person (except FNHC and Crosswinds and their respective affiliates in the case
of a holding company affiliate transaction in which the ultimate direct or
indirect beneficial ownership remains unchanged), or (iii) the acquisition of a
beneficial ownership interest of twenty percent (20%) of the outstanding voting
equity interests of FNIC or Federated National Holding Company (“FNHC”) by any
person (other than any existing holder of voting equity interests of FNIC or
FNHC, including Crosswinds and its affiliates) engaged in, or whose affiliate is
engaged in, the business of providing property and casualty insurance in the
United States of America.



8.3.                          Termination by MGA.  This Agreement may be
terminated at the election of and upon written notice from MGA upon the failure
of the Company: (a) to remain licensed in the State of Florida or any other
state in which the Company is licensed and authorized to transact insurance; (b)
to materially comply with Florida laws and Department Rules and Regulations and
the applicable laws of such other states in which the Company is licensed and
authorized to transact insurance, except if such failure is the result of any
action or inaction of MGA; or (c) to comply with the material provisions of this
Agreement; provided, however, that Company will be allowed thirty (30) days,
after written notice, to cure any non-monetary breach or default.


8.4.                          Suspension and Revocation of Authority.  The
Company may suspend MGA's underwriting authority during the pendency of any
dispute regarding the termination of this Agreement.  The Company and MGA shall
fulfill their obligations under the Policies regardless of any dispute.


8.5.                          Effect of Termination.  In the event of proper
termination of this Agreement:



a. Except as set forth in Section 7.2.h. herein,  the obligations of MGA and the
Company under this Agreement shall be discharged promptly;

 

--------------------------------------------------------------------------------

b. No party shall have a claim upon the other for loss of prospective profit or
damage to the business arising therefrom; and

c. All records pertaining to the Policies shall remain the property of the
Company. MGA shall be entitled to retain copies of any such records. This
provision shall survive termination of this Agreement.



8.6.                          Run-off.



a. The Company shall, concurrent with its notice of termination or within thirty
(30) days of MGA's notice of termination, notify MGA of whether the Company
intends to have MGA service the Policies through their run-off, or whether it
intends to manage the run-off itself.  Except as set forth in Section 7.2.h.
herein, MGA's compensation in either event is set forth in Schedule II to this
Agreement.  For purposes of this Agreement, the term "run-off" shall mean
confirming coverage under the Polices to claims adjusters, administering the
in-force Policies and any required renewals and endorsement thereof, providing
reports to the Company as elsewhere required by this Agreement, paying premium
to the Company and return premium to the insureds, collecting all sums due from
Agents, including return commissions, and such other activities of MGA
specifically required by this Agreement.

b. MGA shall upon demand return to the Company any Policies, forms or other
supplies imprinted with the Company's name regardless of who incurred the cost
for same, or any Policies, forms or other supplies furnished to MGA by the
Company, with the exception of any forms which in MGA's reasonable opinion are
required to complete an orderly run-off of operations; but any forms so retained
by MGA will be promptly returned to the Company upon completion of run-off
operations. Following termination of this Agreement, neither FNHC nor any
affiliate of FNHC may use the Company’s name in connection with any
advertisement, circular, pamphlet or other publication related to insurance
products.

 

--------------------------------------------------------------------------------

c. In the event this Agreement terminates and/or MGA refuses or is unable to
administer and run-off business produced under this Agreement, then in that
event MGA shall immediately provide the Company with an electronic back-up of
all programs and data libraries, including updated source code and data files,
used in the production and administration of business hereunder (the "Data"). 
The Company agrees that it shall utilize the Data solely for the purpose of
administering and running off the business produced hereunder.

d. MGA hereby grants, at no cost to the Company, a limited license to the
Company to use MGA's software in connection with the administration and run-off
of the business produced hereunder.  MGA shall deliver the software, together
with the source and object code for the software, as well as all available
related manuals, immediately upon delivery of the Data to the Company as
provided in the preceding Section.

e. In the event that the Company elects to manage the run-off itself or through
a third party, MGA will reasonably cooperate with the transfer of its
administrative duties, including by returning originals (or copies to the extent
originals are unavailable despite best efforts) of all records to the Company.



ARTICLE IX- ARBITRATION


9.1.                         Any controversy, claim or dispute arising out of or
relating to this Agreement, including questions regarding the arbitrability of
any issues or the scope, applicability, enforceability, validity or breach of
this or any other provision of this Agreement or differences of opinion as to
the interpretation of this Agreement, shall be submitted to arbitration, one
arbitrator to be chosen by the Company, one by MGA, and an umpire by the two
arbitrators (the arbitrators and umpire are referred to as the "Panel").


9.2.                         The Panel shall, unless the parties otherwise
agree, meet in Fort Lauderdale, Florida.  Members of the Panel shall be
disinterested officers or former officers of property and casualty insurance
companies or insurance agencies authorized to transact business in the state in
which the controversy, claim or dispute arose.
 

--------------------------------------------------------------------------------

9.3.                          The arbitration shall be instituted by the
claimant serving a notice upon the respondent setting forth a statement of the
nature of the dispute and the name, address and current (or last, if retired)
employment position of the arbitrator appointed by the claimant.  The respondent
shall appoint its arbitrator within twenty (20) days after service of claimant's
notice and shall, within such time, similarly notify claimant of the name,
address and current (or last, if retired) employment position of the
respondent's arbitrator.  If the respondent fails to appoint its arbitrator
within such twenty (20) day period, the claimant shall also appoint the second
arbitrator within ten (10) days after the expiration of the twenty (20) days for
respondent to appoint its arbitrator.  If the two arbitrators fail to agree upon
the appointment of an umpire at the end of the twenty (20) days following the
last date of the appointment of the arbitrators, then they each shall, within
ten (10) days thereafter, name three (3) candidates who serve as umpire, and
within ten (10) days thereafter each shall decline two (2) of the candidates
named by the other; within five (5) days thereafter, a decision shall be made by
drawing lots as to which of the last two (2) candidates shall be the umpire.


9.4.                         The respondent shall submit its statement within
twenty (20) days after receipt of the claimant's statement, and the claimant may
submit a reply statement within ten (10) days after the receipt of the
respondent's statement.  Copies of all statements shall be sent to the parties
and the Panel.


9.5.                          Any hearing shall commence within thirty (30) days
following the selection of the umpire.  The Panel shall render its decision
within thirty (30) days following the termination of the hearings unless the
parties consent to an extension.


9.6.                          The Panel shall issue its decision in writing upon
evidence introduced at a hearing or by other means of submitting evidence in
which strict rules of evidence need not be followed, but in which cross
examination and rebuttal shall be allowed if requested.  The majority decision
of the Panel shall be final and binding upon all parties to the proceeding. 
Judgment may be entered confirming the award of the Panel in any court having
jurisdiction thereof.


9.7.                          Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear the expense of the umpire.  The
remaining costs of the arbitration proceedings shall be allocated by the Panel
in its sole discretion.
 

--------------------------------------------------------------------------------

9.8.                          In the event of subsequent actions or proceedings
necessary to enforce the judgment entered thereon or any other rights flowing
therefrom, the prevailing party shall be entitled to recover its reasonable
attorney's fees.


9.9.                          Any suit, action, or other proceeding by or
against either party to this Agreement, including any proceeding to compel
arbitration, to confirm the arbitration award, or to enforce any remedy
available to either party may be brought in the Circuit Court of the State of
Florida, County of Broward, or in the United States District Court for the
Southern District of Florida, and each of the parties hereto submits and
consents to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action or proceeding.  The parties agree that process in any
action or proceeding shall be personally served and that such service shall be
sufficient to confer in personam jurisdiction over the party so served.


ARTICLE X- INDEMNITY AGREEMENT


10.1.                       MGA shall indemnify the MGA-Indemnified Parties
against and in respect of any and all liabilities (as defined below), made or
instituted against or incurred by the MGA-Indemnified Parties and which arise,
either directly or indirectly, out of any action or inaction of MGA or any
Agent, or their employees or representatives, in connection with any obligations
of MGA arising out of this Agreement, including but not limited to any action or
inaction of MGA concerning the termination of Agent(s) pursuant to all
applicable laws.  This Section 11.1 does not apply to the extent that the loss
resulted from action or inaction of MGA, which is a result of acting in
accordance with the written instructions of the Company.


10.2.                          The Company shall indemnify MGA and its
subsidiaries, successors, reinsurers and assignees, as well as its and their
respective shareholders, directors, officers and agents (collectively, the
“Company-Indemnified Parties”) against and in respect of any and all liabilities
(as defined below) made or instituted against or incurred by the
Company-Indemnified Parties and which arise, either directly or indirectly, out
of any action or inaction of the Company, or their employees or representatives,
in connection with any obligations of the Company arising out of this Agreement;
but no Company-Indemnified Party will have a right to indemnification under this
Section 10.2 to the extent any liabilities are the result of any action or
inaction of any employee of either MGA or any affiliate of MGA in such
employee’s capacity as an officer, director, employee, or agent of the Company
or any of its affiliates.
 

--------------------------------------------------------------------------------

10.3.                       For purposes of this Article X, "liabilities" means
all claims, demands, actions, proceedings, liability, losses, damages, costs or
expenses, including without limitation, attorneys' fees, disbursements and court
costs.


10.4.                       The indemnification provisions of this Article X do
not apply to covered claims made under any policy issued in accordance with this
Agreement nor with regard to the Claims Services, as set forth in Section 7.8.
herein.


10.5.                       All indemnity obligations herein shall survive the
termination or expiration of this Agreement.


ARTICLE XI - GENERAL PROVISIONS


11.1.                       Survival.  Article IX on Arbitration, Section
8.5.c., Section 8.6 on "run-off", and all other provisions of this Agreement
that are pertinent to the "run-off" and the Claims Services to be rendered under
Section 7.2.h. shall survive the termination of this Agreement.


11.2.                       Independent Contractor Relationship.  Nothing herein
shall create the relationship of employer and employee between the Company and
MGA, it being understood and agreed that MGA is an independent contractor of the
Company for the purposes set forth herein with all rights, powers and duties as
such.


11.3.                       Non-Assignable.  Neither the Company nor MGA may
assign this Agreement or any part thereof to another person or entity.


11.3(a)            Subcontracting.    MGA may subcontract or delegate its duties
under this Agreement with other persons or entities, subject to the prior
written consent of the Company, which consent may not be unreasonably withheld,
but MGA will remain liable for such subcontractors’ and delegates’ action or
inaction to the same extent as MGA would be liable if MGA took such action or
failed to so act.
 

--------------------------------------------------------------------------------

11.4.                       Modification.  This Agreement may not be changed,
nor may any provision hereof be waived, except by a written document signed by
both parties hereto and approved by the OIR.


11.5.                       Non-Waiver.  The failure of the Company or MGA to
insist on strict compliance with this Agreement, or to exercise any right or
remedy hereunder, shall not constitute a waiver of any rights contained herein
or estop the parties from thereafter demanding full and complete compliance
therewith, or prevent the parties from thereafter demanding full and complete
compliance therewith, nor prevent the parties from exercising any right or
remedy in the future.


11.6.                       Notice.  Any notice required or permitted to be
given under this Agreement shall be in writing and shall be deemed duly given if
delivered personally, or by a recognized courier service, or by registered or
certified mail, return receipt requested, to the party for whom it is intended
at the following address or such other address as the party may designate from
time to time.
 
For MGA:
FedNat Underwriters, Inc.
14050 NW 14th Street, Suite 180
Sunrise, FL 33323

 
Attn: James G. Jennings, III
 
For the Company:
Monarch National Insurance Company
14050 NW 14th Street, Suite 180
Sunrise, FL 33323

 
Attn: Michael H. Braun
 
With a copy to:
Monarch National Holding Company
14050 NW 14th Street, Suite 180
Sunrise, FL 33323

 
Attn: Board of Directors
 
And:
Dechert LLP
US Bank Tower
633 West 5th Street, 37th Floor
Los Angeles, CA 90071

 
Attn: Philippe Phaneuf, Esq.
 

--------------------------------------------------------------------------------

And:
Broad and Cassel
7777 Glades Road, Suite 300
Boca Raton, FL 33434

 
Attn: Nina S. Gordon, Esq.


Notices shall be deemed given when delivered, or three (3) days after delivery
to the courier or mailing, as above provided.


11.7.                        Invalidity.  If any provision of this Agreement
should be found to be invalid or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect.


11.8.                        Governing Law.  This Agreement shall be interpreted
under and pursuant to the laws of the State of Florida, without giving effect to
its conflicts of laws provisions.  The parties to this Agreement each hereby
waives, to the fullest extent permitted by law, any right to trial by jury of
any claim, demand, action, or cause of action (i) arising under this Agreement
or (ii) in any way connected with or related or incidental to the dealings of
the parties hereto in respect of this Agreement or any of the transactions
related hereto; in each case, whether now existing or hereafter arising, and
whether in contract, tort, equity, or otherwise.  The parties to this Agreement
each hereby agrees and consents that any such claim, demand, action, or cause of
action will be decided by court trial without a jury and that the parties to
this Agreement may file an original counterpart of a copy of this Agreement with
any court as written evidence of the consent of the parties hereto to the waiver
of their right to trial by jury.


11.9.                        Assigns.  Subject to the provisions of 12.3 hereof,
this Agreement shall bind and benefit the successors and permitted assigns of
the parties.


11.10.                     Company Action.  Any matter in this Agreement
requiring the consent of the Company (which will not include MGA’s settlement of
claims except as authorized herein) will require the consent of the Board of
Directors of the Company together with the Company’s shareholder’s consent.


11.11.                     Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement.
 

--------------------------------------------------------------------------------

11.12.                     Entire Agreement.  This Agreement and other written
agreements between the Company and MGA of even date herewith constitute the
entire agreement between the Company and MGA and supersede all prior contracts
or agreements with respect to MGA’s production and administration of the
Policies, whether oral or written, including any term sheet exchanged between
the parties, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.


FEDNAT UNDERWRITERS, INC.
          BY:
/s/ James G. Jennings, III
  Date:
March 17, 2015
      Name:
James G. Jennings, III
    Its:
President
         
MONARCH NATIONAL INSURANCE COMPANY
          BY:
/s/ Michael H. Braun
  Date:
March 17, 2015
      Name:
Michael H. Braun
    Its:
President
   

 
[Signature Page to MGA Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE I


AUTHORIZED COVERAGES, TERRITORY AND
LIMITS OF COVERAGE


MGA is authorized as respects:


Coverages: MGA is authorized to administer and manage the Policies for all
coverages for which the Company is licensed.


Territory: MGA is authorized to represent the Company in the following
jurisdictions in which the Company has a valid license and certificate of
authority:


FLORIDA


Any jurisdiction upon which theCompany obtains a license and certificate of
authority to transact business after the Effective Date of this Agreement shall
be automatically included within the territory in which MGA is authorized to
represent the Company. 


Limits: MGA is authorized to commit the Company to all coverages and limits as
further described in the Monarch National Insurance Company Underwriting Manuals
as filed by the Company with its rate and form filing with the Florida Office of
Insurance Regulation or any other state insurance regulatory authority where the
Company transacts business.
 

--------------------------------------------------------------------------------

SCHEDULE II


COMPENSATION


Commission Applicable to New and Renewal Business for MGA Services


The Company and MGA agree to the following commission schedule for the Managing
General Agent Services, excluding Claims Services, described in this Agreement
and its Schedules with respect to Company’s new and renewal business.


MGA shall retain four percent (4.0%) of the Company's Total Written Annual
Premium exclusive of the actual acquisition expenses payable to the Producing
Agents as MGA’s commission for its Managing General Agent Services.  Said
compensation shall be inclusive of all services to be provided hereunder other
than the Claims Services.  Such commission shall be deducted from the premiums
remitted to Company by MGA and adjusted on the 15th day after the end of each
and every consecutive month during the Term of the Agreement beginning with the
Effective Date.
                                                      
For purposes of this Agreement, the term “Total Written Annual Premium” is
defined as the total of gross direct and assumed written premium per the
statutory financial statements of the Company, but shall not include any flood
insurance premium written by the Company.  Further, Total Written Annual Premium
shall not include any policy fees or assessments.


The total Written Annual Premium shall exclude MGA policy fee as provided in
Section 3.7 of this Agreement, EMT charges or other non-commissionable fees. 
MGA shall be entitled to the policy fee in addition to all other sums payable
hereunder.


The above fees do not include Allocated Loss Adjustment Expenses as defined in
Section 7.7 of the Agreement.  The above fees do not apply to class action
suits, catastrophic events or subrogation or salvage activities.
 

--------------------------------------------------------------------------------

SCHEDULE III


To the


MANAGING GENERAL AGENCY AGREEMENT


By and between


FedNat Underwriters, Inc. (“MGA”)


And


Monarch National Insurance Company (“Company”)


A.
SERVICES



During the term of this Agreement, MGA shall be the exclusive provider of the
claims administration services (the "Claims Services") defined below for all
reported and assigned claims of the Company for policies of insurance written by
or through Company.  MGA will provide the services and general management of the
Claims Services described herein for subject claims as follows:


1.            The Company grants MGA the authority to investigate, evaluate,
handle, adjust and settle each claim assigned according to applicable state law,
the terms and conditions of the policy and any written standards that may be
provided by Company in addition to the provisions of this Agreement.


2.            Loss reporting will be by Internet, fax, or phone.  Losses may be
reported 24 hours a day.  The Internet, fax and phone reporting will be checked
for new losses every two (2) hours from 8:00 AM until 11:00 PM.


3.            Coverage will be verified on all cases through the Company by
procedures mutually agreed upon, in writing, by the parties.  Contact will be
made with claimant or insured within twenty-four (24) hours of loss reporting,
excluding catastrophic events.


4.            MGA will administer the claim valuation process and will use in
this endeavor a combination of staff, adjusters, and appraisers.
 

--------------------------------------------------------------------------------

5.            MGA will perform all reasonable, necessary and customary
administrative and clerical work in connection with claim or loss reports.


6.            MGA will establish and maintain a claim file for each reported
claim or loss with a copy of the policy for each reported claim.  The claim file
will have an activity log which shall be reviewable at any and all reasonable
times by the Company subject to the provisions of Section 7.5. of this
Agreement.  Catastrophe claims will not require an activity log.


7.            MGA will retain and coordinate legal counsel on behalf of the
Company in connection with any litigation of the Company relating to claims
arising under Policies.  MGA will work with counsel to determine the best course
of action within a reasonable budget within the scope of authority granted by
the Company.  The selection and retention of legal counsel shall be the
Company’s sole prerogative.


8.            For non-catastrophic claims, MGA will enter in the Company’s
designated claims administration system each claim and a recommended reserve
within forty-eight (48) hours which initial reserves will be a statistical
reserve and adjusted within fifteen (15) business days based upon the adjuster’s
inspection of damages barring unforeseen circumstances beyond MGA’s control. 
The Company shall have the ultimate authority in establishing all reserves and
all component aspects thereof.  MGA shall consult with the Company and provide
notice to the Company in a timely manner with respect to any of the following:


(a)          Any loss or claim resulting in legal action being instituted
against MGA or the  Company;


(b)         Any loss or claim causing a complaint to be filed with any
regulatory authority;


(c)          Any inquiry from any regulatory authority, including but not
limited to, any insurance  department, with respect to any claim or claims.


(d)          Any claim for which MGA deems it appropriate to deny policy
coverage or which involves a coverage dispute;


(e)          Any claim which might ultimately result in payment(s) in excess of
one hundred thousand dollars ($100,000).  MGA shall forward a copy of such claim
file to Company at its request.  The Company grants MGA claims settlement
authority up to one hundred thousand dollars ($100,000);
 

--------------------------------------------------------------------------------

(f)           Any open claim that involves an allegation of extra-contractual
obligations;


(g)         Any claim involving a fatality, amputation, spinal cord or brain
damage, loss of eyesight, extensive burns, poisoning, or multiple fractures;


(h)         Any claim involving a minor; or


(i)            any claim involving a claim of bad faith or seeking class action
certification.


9.        MGA will perform periodic review (at least semi-annually) at mutually
agreed upon intervals of outstanding claim reserves, and recommend changes to
outstanding claim reserves.


10.      MGA will prepare all compromises, releases, agreements and any other
documents reasonably necessary to finalize and close claims.  For all
settlements, MGA will issue payments of claims and allocate loss adjustment
expenses only on checks of, and as authorized by, the Company.  A check in
payment of a claim shall be issued within forty-eight (48) hours after the claim
is determined payable by MGA, except in the event of a catastrophic event.


MGA hereby agrees to prepare, sign and issue checks in accordance with the
procedures adopted by the Company.  Any check prepared by MGA must be signed by
authorized individuals.


MGA shall promptly transmit any monies collected through salvage and subrogation
to the Company, and maintain a register of all such collections (the “Salvage
and Subrogation Register”).  The Salvage and Subrogation Register shall include,
but shall not be limited to, the following information:  date of receipt of
funds, the claim number, the payer, and the amount of such payment.


MGA shall have a fiduciary duty to the Company with respect to MGA’s receipt and
disposition of all money of the Company coming into the possession or control of
MGA.


12.         Service standards and claims documentation will be in compliance
with all state regulations dealing with the adjusting and handling of claims. 
MGA will periodically review the development of the claims handling procedure
with the Company to identify problems and recommend corrective action.
 

--------------------------------------------------------------------------------



13.         MGA will diligently pursue and prosecute the Company’s salvage and
subrogation rights relating to any losses.  MGA will use reasonable efforts to
collect funds arising from the enforcement of such rights.


B.
LOCATION OF PROVISION OF SERVICES:



As mutually agreed upon by the Company and MGA.
 

--------------------------------------------------------------------------------

SCHEDULE III A


Fees Applicable to New and Renewal Business for Claims Services


Company and MGA agree to the following fee schedule for the Claims Services
described in this Agreement and its Schedules with respect to Company’s new and
renewal business.


Company shall pay MGA 3.6% of the Company's Total Earned Annual Premium for
Claims Services rendered by MGA.  For purposes of this Agreement, the term
“Total Earned Annual Premium” is defined as the total of gross direct and
assumed earned premium per the statutory financial statements of the Company but
shall not include any flood insurance premium written by the Company.  Further,
Total Written Annual Premium shall not include any policy fees or assessments.


Such fees shall be payable on the 15th day of each and every consecutive month
during the Term of the Agreement beginning with the Effective Date.  These fees
will be adjusted when the Company’s Total Earned Annual Premium is determined
and identified on the Company’s annual report filed with the Florida Office of
Insurance Regulation.  Any balance due from these adjustments shall be paid to
the other party no later than March 15th of the year in which such annual report
is due and filed.


The above fees do not include Allocated Loss Adjustment Expenses as defined in
Section 7.7 of the Agreement.  The above fees do not apply to class action
suits, catastrophic events or subrogation or salvage activities.


Total Earned Annual Premium shall exclude MGA policy fee of as provided in
Section 3.7 of this Agreement, EMT charges or other non-commissionable fees.
 

--------------------------------------------------------------------------------

SCHEDULE III B


Additional Compensation


On a monthly basis, the Company shall pay MGA 25% of all subrogation and salvage
amounts recovered by MGA.
 

--------------------------------------------------------------------------------

SCHEDULE III C


Time and Expense Fees


Any other services not contemplated by this Agreement shall be provided by MGA,
as follows:


Any other services not contemplated by this Agreement shall be provided by MGA,
as mutually agreed to by the parties hereto, on a time and materials basis at a
rate of seventy-five dollars ($75.00) per person-hour plus reasonable actual
incurred out of pocket expenses.


The fees set forth in this Schedule are not to be utilized unless specifically
agreed to in writing by the parties for specifically agreed to matters.


The following matters are specifically agreed to as being governed by this
Schedule III C:


Assistance with any DFS, OIR, or other regulatory audit or investigation
required of the Company.
 

--------------------------------------------------------------------------------

SCHEDULE III D
 
Catastrophe Management Services & Fees


Catastrophe Loss expense shall be reimbursed as follows:


$200 per claim for file setup, assignment, review and payment plus the following
amounts per the CAT fee schedule basis.


Claim Range
 
Fee
       
Erroneous Assignment
 
$
50.00
           
Claim Withdrawn
 
$
50.00
           
Claim Closed Without Payment
 
$
225.00
           
Re-opens (no additional loss payments)
 
T&E (max $225)
           
Re-opens (with additional loss payment)
 
Gross amount of written
 



$ 
01 - 1,000
   
$
325.00
 
$
1,000.01 - $2,500
   
$
450.00
 
$
2,500.01 - $5,000
   
$
525.00
 
$
5,000.01 - $7,500
   
$
600.00
 
$
7,500.01 - $10,000
   
$
675.00
 
$
10,000.01 - $15,000
   
$
775.00
 
$
15,000.01 - $25,000
   
$
875.00
 
$
25,000.01 - $35,000
   
$
1,025.00
 
$
35,000.01 - $50,000
   
$
1,275.00
 
$
50,000.01 - $100,000
   
$
1,625.00
 
$
100,000.01 - $250,000
   
2.3% but not less than $3,000
 
$
250,000.01 and up
2.1% but not less than $5,750
Sinkholes
T&E



The adjustment includes prompt contact, premise inspection, scope, itemized
estimate, collection of invoices, receipts, photographs displaying damaged and
non-damaged areas and compliance to service standards.
 
 

--------------------------------------------------------------------------------